DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Claims 21-23, 26-27, 29-33, and 35 are pending and being examined.  Claims 1-20, 24-25, 28, 34, and 36 are canceled.  Claims 21, 29, and 35 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-27, 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1).
Considering claims 21 and 23, Masuko teaches a composition powder having 35 to 50 wt.% of a powder of an alkali metal salt of carbonic acid such as baking soda (i.e., sodium hydrogen carbonate) and 50 to 65 wt.% of a powder of an absorptive material comprising hydrated lime (i.e., slaked lime) by teaching a composition comprising 50 wt.% baking soda and 50 wt.% slaked lime compounded product (Masuko, [0045]).
“A composition for the purification of flue gas” is the intended use of the composition and does not impart any additional structural limitations to the composition.  Masuko teaches the claimed composition; thus, it would be expected that the composition of Masuko can also be used for the purification of flue gas.  Nonetheless, Masuko teaches that a composition comprising slaked lime and baking soda is suitable for the purification of flue gas (Masuko, [0006]).
In the alternative, Masuko teaches a composition for the purification of flue gas, said composition containing a powder of an alkali metal salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked lime (hydrated lime) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges of 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have 
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 0.5 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 22, Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 26, Masuko teaches the absorptive material has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 27, Masuko teaches the composition contains activated carbon for dioxin treatment (Masuko, [0030]).
Masuko does not explicitly teach the activated carbon is in an amount of up to 30 wt.% based on the total weight of the composition.
However, Masuko teaches the amount added may be controlled in conjunction with the measured HCl and SOx concentrations (Masuko, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amount of activated carbon based on the total weight of the composition including to within the claimed range of up to 30 wt.%.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order for the composition to have the components in amounts that would be in conjunction with the measured HCl and SOx
Considering claims 29-32, Masuko teaches a process for the manufacture of said composition for the purification of flue gas according to claim 21 comprising providing a composition containing a powder of the alkali metal salt of carbonic acid and a powder of the absorptive material and applying mechanical energy to the composition (Masuko, [0023]).  Additionally, Masuko teaches mixing/blending the powders (Masuko, [0013]).  It should be noted that mixing/blending would require application of mechanical energy.  Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm and teaches using crushing equipment (i.e., grinding step) to obtain desired particle size (Masuko, [0023]).
It has already been established that the composition of claim 21 comprises 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material such as hydrated lime.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a composition comprising comprises 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material such as hydrated lime and then applying mechanical energy to mix/blend/grind.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired composition and/or particle size for the final composition.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one 3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches storing the composition (Masuko, [0045]).
 The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 0.5 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 33, Masuko teaches a process for the purification of flue gas, wherein the flue gas is brought into contact with the composition according to claim 21 (Masuko, [0008]).
Considering claim 35, Masuko teaches a method of using a powder to purify flue gas comprising storing a composition comprising slaked lime (i.e., hydrated lime) and a carbonate-containing alkali compound (i.e., baking soda/sodium hydrogen carbonate) and bringing the composition into contact with a flue gas (Masuko, abstract, [0045]-[0047]).
Masuko teaches said composition containing a powder of an alkali metal salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges of 50 to 65 wt.% of an absorptive material.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 0.5 or more, wherein measurement of the FFC value is after 18 hours.

Response to Arguments
Applicant’s arguments filed regarding the amount of hydrate lime in the claimed composition as chosen in this manner is not varied to obtain a cost effective composition with a desired sulfur oxide reduction capability and reduced elution of heavy metals have been fully considered but are not persuasive.
Rationale different from applicant’s is permissible (see MPEP §2144(IV)).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the instant case, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to 
Moreover, Masuko teaches a composition powder having 35 to 50 wt.% of a powder of an alkali metal salt of carbonic acid such as baking soda (i.e., sodium hydrogen carbonate) and 50 to 65 wt.% of a powder of an absorptive material comprising hydrated lime (i.e., slaked lime) by teaching a composition comprising 50 wt.% baking soda and 50 wt.% slaked lime compounded product (Masuko, [0045]).
The FFC value is an inherent property of the composition.  Masuko/Tilquin obviate the claimed composition; thus, it would be expected that the composition of Masuko/Tilquin would also have the claimed FFC value.
Applicant’s argument regarding the amount of hydrated lime in the claimed composition is adjusted to provide a specific FFC value after 18 hours is not commensurate in scope with the claimed language.  The claims do not require varying the amount of hydrated lime in order to obtain a composition with the claimed FFC value.

Applicant’s arguments filed regarding the powder of the alkali metal salt of carbonic acid has a particle size of d97 of less than 180 µm and that the d50 particle size does not tell a person skilled in the art anything about the d97 particle size have been fully considered but are not persuasive.
Applicant’s arguments are not commensurate in scope with the current rejection nor are they commensurate in scope with the claim language.
Claims 22, 30, and 32 require a particle size d50 of less than 50 µm and/or a particle size d97 of less than 180 µm.  The “and/or” translates to “a particle size d50 of less than 50 µm and a particle size d97 of less than 180 µm” or “a particle size d50 of less than 50 µm or a particle size d97 of less than 180 µm”.  Thus, as long as the prior art teaches a particle size d50 of less than 50 µm or a particle size d97 of less than 180 µm, the claim limitations are met.  In the instant case, Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm (Masuko, [0023]).  The claim language does not require a particle size d50 of less than 50 µm and a particle size d97 of less than 180 µm as implied by applicant’s arguments but rather (1)a particle size d50 of less than 50 µm, or (2)a particle size d97 of less than 180 µm, or (3)a particle size d50 of less than 50 µm and a particle size d97 of less than 180 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734